Name: Commission Regulation (EEC) No 2288/84 of 31 July 1984 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice cream and other foodstuffs and Regulations (EEC) No 1932/81 and (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 84 Official Journal of the European Communities No L 210/5 COMMISSION REGULATION (EEC) No 2288/84 of 31 July 1984 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice cream and other foodstuffs and Regulations (EEC) No 1932/81 and (EEC) No 1687/76 processed into concentrated butter within a period of two months ; whereas experience in the application of this provision has shown that the extension of this period to three months can make the system more flexible without jeopardizing its proper operation ; Whereas Commisson Regulation (EEC) No 1932/81 Q, as last amended by Regulation (EEC) No 380/84 (8), provides for the grant of aid for butter and concen ­ trated butter for the manufacture of the same products as referred to in Regulation (EEC) No 262/79 ; whereas the amendments to Regulation (EEC) No 262/79 should therefore be extended to the abovementioned Regulation ; Whereas Commission Regulation (EEC) No 1687/76 (v), as last amended by Regulation (EEC) No 2278/84 (l0), laid down common detailed rules for veri ­ fying the use and/or destination of products from intervention ; whereas the Annex to the said Regula ­ tion should be amended in the light of the amend ­ ments to Regulation (EEC) No 262/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 6 (7) thereof, Whereas Article 12 ( 1 ) of Regulation (EEC) No 804/68 provides that measures other than those laid down in Article 6 of that Regulation may be taken for butter in order to facilitate its disposal whenever surpluses are building up or are likely to do so ; Whereas Council Regulation (EEC) No 1723/81 of 24 June 1981 ('), as amended by Regulation (EEC) No 863/84 (4), established general rules relating to measures designed to maintain the level of use of butter by certain categories of consumer and industry ; Whereas Commission Regulation (EEC) No 262/79 as last amended by Regulation (EEC) No 71 1 /84 (6), provides for the sale at reduced prices of butter for use in the manufacture of pastry products, ice cream and other foodstuffs ; Whereas, having regard, on the one hand, to the need to dispose of additiional quantities of butter and, on the other, to the need to ensure strict control over their use, existing outlets should be enlarged by extending sales at reduced prices to certain products of the confectionery sector and certain food preparations produced in particular from fish, crustaceans and molluscs ; whereas Commission Regulation (EEC) No 262/79 should therefore be amended accordingly ; Whereas the first indent of Article 8 of Regulation (EEC) No 262/79 stipulates that butter is to be HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 262/79 is hereby amended as follows : 1 . Article 4 ( 1 ) is replaced by the following : ' 1 . Formula A :  products falling within heading No 19.08 of the Common Customs Tariff ;  sugar confectionery ready for retail sale, excluding chocolate in blocks or slabs and chocolate coatings.' 0 OJ No L 191 , 14. 7 . 1981 , p. 6. (  ) OJ No L 148, 28 . 6. 1968 , p. 13 . 0 OJ No L 150, 6 . 6 . 1984, p. 6. (') OJ No L 172, 30 . 6. 1981 , p. 14. (4) OJ No L 90, 1 . 4. 1984, p. 23 . 0 OJ No L 41 , 16 . 2. 1979, p. 1 . (') OJ No L 76, 20. 3 . 1984, p. 8 . (*) OJ No L 46, 16. 2. 1984, p . 46 . 0 OJ No L 190, 14. 7. 1976, p. 1 . ('") OJ No L 209, 4. 8 . 1984, p . 8 . No L 210/6 Official Journal of the European Communities 7. 8 . 84 1 2. In Article 20, 'formula B is replaced by 'formula B or formula D\ 1 3 . In Article 22 :  in the first indent of paragraph 3, 'formula C' is replaced by 'formula C or formula D\  in the second subparagraph of paragraph 5, 'Annex I or II' is replaced by 'Annex I, II or III'. 1 4 . Article 24 is replaced by the following : 'Article 24 The monetary compensatory amounts applicable in respect of their butter content to the butter and concentrated butter specified in Article 5 ( 1 ) and and (2) and the products specified in Annex IV, sold pursuant to this Regulation, shall be equal to the monetary compensatory amounts fixed under Regulation (EEC) No 974/71 multiplied by the coefficient given in Annex I, part 5, in the cor ­ responding note to the Commission Regulation fixing the monetary compensatory amounts. If necessary the Commission may adjust these coefficients.' 15. Annex III to Regulation (EEC) No 262/79 is replaced by Annex I to this Regulation. 16. Annex II to this Regulation is added as Annex IV to Regulation (EEC) No 262/79 . Article 2 Regulation (EEC) No 1932/81 is hereby amended as follows : 1 . In Article 2 ( 1 ) (a), 'formula A, formula B or formula C' is replaced by 'formula A, formula B, formula C or formula D'. 2. In Article 5 (3) (b) and in the first subparagraph of Article 7 ( 1 ), 'formula B' is replaced by 'formula B or formula D\ These products, which may or may not contain cocoa, fall within subheadings 17.04 D II, 18.06 C II b) 2, 3 and 4 and 18.06 D II a) and b) of the Common Customs Tariff. Their milkfat content by weight, calculated in terms of dry matter, is not less than 4 % and less than 26 % . The milkfat content by weight must be indi ­ cated on the packaging in which the product is dispatched. 2. In the first indent of Article 4 (3) (a) (bb) '60 % or higher' is replaced by '40 % or higher'. 3 . In Article 4, the following paragraph is added : '4. Formula D Prepared or preserved fish, crustaceans and molluscs falling within headings No 1 6.04 and No 16.05 of the Common Customs Tariff. The milkfat content by weight of such prep ­ arations, calculated in terms of the dry matter, must be not less than 5 % and must be indi ­ cated on the packaging in which the prepara ­ tions are dispatched.' 4. In Article 5 (2), the following indent is added : '  the products listed in Annex III if the concen ­ trated butter is to be processed into formula D products as specified in Article 4 (4).' 5 . In Article 5 (3), the following indent is added : '  if the concentrated butter is to be processed into formula D products : one or two of the products resulting from the incorporation referred to in I, II and III of Annex III .' 6 . In the second paragraph of Article 6, 'formula B' is replaced by 'formula B or formula D\ 7. In Article 7 (2) (B) (g), 'Annex III ' is replaced by 'Annex IV'. 8 . In the first indent of Article 8 , 'two months' is replaced by 'three months'. 9 . In Article 10 :  paragraph 1 (a), 'formula B' is replaced by 'formula B or formula D' ;  paragraph 2 (a), 'or formula C' is replaced by 'formula C or formula D\ 10 . In Article 14 (2), 'formula B' in point (c) of the first subparagraph and in the third subparagraph is replaced by 'formula B or formula D\ 11 . In the first subparagraph of Article 16 ( 1 ), 'formules A and C' is replaced by 'formulas A, C and D'. Article 3 In the Annex to Regulation (EEC) No 1687/76, part II ( 13) is replaced by the text contained in Annex III to this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to sales effected later than 1 September 1984. 7. 8 . 84 Official Journal of the European Communities No L 210/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1984. For the Commission Poul DALSAGER Member of the Commission No L 210/8 Official Journal of the European Communities 7. 8 . 84 ANNEX I ANNEX III Products to be incorporated in the concentrated butter (per tonne) where such concen trated butter is to be processed into formula D products (third indent of Article 5 (2) I. Either : (a) 20 g of ethyl ester of beta-apo-8'-carotenic acid, in the form of a compound soluble in the butterfat, and (b)  1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycer ­ ides on the product ready for incorporation, with a maximum acid value of 0,3 %, a saponifi ­ cation number between 385, and 395, and a 95 % minimum content of enanthic acid in the esterified acid part ; or  1 50 g of stigmasterol (C2 »H4|,0 = A-5,22-stigmastene -3-p-ol), at least 95 % pure, calculated on the product ready for incorporation ; or  170 g of stigmasterol (C29H48O = A-5,22-stigmastene-3-(J-ol), at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol = A-5,22-ergostene-3-P-ol) and not moe than 4 % sitosterol (C2VH ,(lO == A-5-stigmastene-3 ­ P-ol). II. Or (a) Compounds responsible for the aroma of one or more flavourings in the form of oils or oleoresins, e.g. onion oil, garlic oil, tarragon oil, etc . in such quantities that their flavour can be perceived after dilution of the concentrated butter and marked with a neutral oil in the proportion of 1 : 20 in accordance with the principle of the proposal for a Draft International Standard ISO/TC 34/SC 12 N 150. and (b)  1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycer ­ ides on the product ready for incorporation, with a maximum acid value of 0,3 % , a saponifi ­ cation number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part ; or  150 g of stigmasterol (C29H48O = A-5,22 stigmastene-3-P-ol), at least 95 % pure, calculated on the product ready for incorporation ; or  170 g of stigmasterol (C2,H 0 = A-5,22-stigmastene-3-P-ol), at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C2 «H46O = A-5,22-ergostene-3-p-ol) and not more than 4 % sitosterol (C2. »HwO = A-5-stigmastene ­ 3-P-ol). III . Or (a)  500 g of thymol (5-methyl-2-isopropyl- 1 -phenol ; C | 0H , 4O), at least 99% pure ; or  500 g of eugenol (4-allyl-2-methoxyphenol ; C | 0HuO2), at least 99 % pure ; or  10 g of capsaicin (trans-8-methyl-N-vanillyl-6-nonenamide ; (C , KH ,7NO,) in the oleoresin of capsicum ; and 7. 8 . 84 Official Journal of the European Communities No L 210/9 (b)  1 1 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure, calculated as triglycer ­ ides on the product ready for incorporation, with a maximum acid value of 0,3 %, a saponifi ­ cation number between 385 and 395, and a 95 % minimum content of enanthic acid in the esterified acid part ; or  1 50 g of stigmasterol (C29H48O = A-5,22 stigmastene-3-P-ol), at least 95 % pure, calculated on the product ready for incorporation ; or  170 g of stigmasterol (C2S!HwO = A-5,22-stigmastene-3-P-ol), at least 85 % pure, calculated on the product ready to be incorporated, containing not more than 7,5 % brassicasterol (C28H46O = A-5,22-ergostene-3-P-ol) and not more than 4 % sitosterol (C2 »HwO « A-5-stigmastene ­ 3-P-ol).' No L 210/10 Official Journal of the European Communities 7. 8 . 84 ANNEX II 'Annex IV 1 . Chocolate crumb Product falling within subheading 18.06 D II b) 2 of the Common Customs Tariff Composition (content by weight) :  milkfat : more than 6,5 % but less than 1 1 %,  cocoa : more than 6,5 % but less than 1 5 %,  sucrose (including invert sugar calculated as sucrose) : more than 50 % but less than 60 %,  non-fat dry matter of milk : more than 17% but less than 30 % ,  water : more than 0,5 % but less than 3,5.' 2. Coatings for biscuits and cakes Products falling within subheading 18.06 C II b) 2 and 3 of the Common Customs Tariff Composition (content by weight) :  milkfat : 4,0 % or more but less than 6 %,  cocoa : not more than 55 %,  sucrose (including invert sugar calculated as sucrose) : less than 50 %.' 7. 8. 84 Official Journal of the European Communities No L 210/ 11 ANNEX III ' 13. Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced / prices for use in the manufacture of pastry products, ice cream and other foodstuffs : A. Butter intended for concentration and incorporation into pastry products, ice cream and other foodstuffs : (a) On the dispatch of butter :  Section 104 : 'butter for concentration and subsequent processing (Regulation (EEC) No 262/79)', smÃ ¸r til smÃ ¸rfedt og efterfÃ ¸lgende forarbejdning (forordning (EÃF) nr. 262/79)', 'Butter zur Verarbeitung zu Butterreinfett und . zur Weiterverarbeitung (Verordnung (EWG) Nr. 262/79)', 'beurre destinÃ © Ã la concentration et Ã la transformation ultÃ ©rieure (rÃ ¨glement (CEE) n0 262/79)', 'Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã Ã · Ã ºÃ ±Ã ¹ Ã µÃ ½ Ã Ã Ã ½Ã µÃ Ã µÃ ¯Ã ± Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã .) Ã ±Ã Ã ¹9. 262/79)', 'burro destinato alla trasformazione in burro concentrato e successiva ­ mente alla trasformazione (regolamento (CEE) n. 262/79)', 'Boter bestemd voor boterconcentraat en verdere verwerking (Verorde ­ ning (EEG) nr. 262/79)' ;  Section 106 : 1 . the closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold ; 2.  for butter intended for processing into products falling within heading No 19.08, subheadings 17.04 D II, 18.06 C II b) 2, 3, 4 and 1 8.06 D II a) and b) of the Common Customs Tariff and/or subheading 19.02 B II b) of the Common Customs Tariff, ' formula A' and/or 'formula C'  for butter intended for processing into products falling within subheading 18.06 B and 18.06 D or heading No 21.07 of the Common Customs Tariff, 'formula B',  for butter intended for processing into products falling within headings No 16.04 and No 16.05 of the Common Customs Tariff, 'formula D' ; (b) On the dispatch of concentrated butter or an intermediate product :  Section 104 : 'Concentrated butter for processing (Regulation (EEC) No 262/79)', 'SmÃ ¸rfedt til forarbejdning (forordning (EÃF) nr. 262/79), 'Butterreinfett zur Verarbeitung (Verordnung (EWG) Nr. 262/79), 'Beurre concentrÃ © destinÃ © Ã la transformation (rÃ ¨glement (CEE) n0 262/79)', 'Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · ( Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã ) api9. 262/79)', 'Burro concentrato destinato alia trasformazione (regolamento (CEE) n. 262/79)', 'Boterconcentraat bestemd voor verwerking (Verordening (EEG) nr. 262/79)', or : ' Intermediate product for processing by . . . (name and address of esta ­ blishment) (Article 7 (2) (B) of Regulation (EEC) No 262/79)', 'Halvfabrikata til forarbejdning hos . . . (virksomhedens navn og adresse) (artikel 7, stk . 2, litra B) i forordning (EÃF) nr. 262/79)', 'Zwischenerzeugnis zur Verarbeitung in . . . (Name und Anschrift des Betriebes) (Artikel 7 Absatz 2 Buchstabe B) der Verordnung (EWG) Nr. 262/79)', 'Produit intermÃ ©diaire destinÃ © Ã la transformation a . . . (nom et adresse de l'Ã ©tablissement) (article 7 paragraphe 2 point B du rÃ ¨glement (CEE) n ° 262/79) , No L 210/12 Official Journal of the European Communities 7 . 8 . 84 Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ·Ã ½ Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã · ... (Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã µÃÃ ¹Ã Ã µÃ ¯Ã Ã ·Ã Ã ·Ã ) (Ã ¬Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã Ã ¿Ã ¹ ­ Ã Ã µÃ ¯Ã ¿ Ã ) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 262/79)', Prodotto intermedio destinato alla trasformazione in . . . (nome e indi ­ rizzo dello stabilimento) [articolo 7, paragrafo 2, lettera B); del regola ­ mento (CEE) n . 262/79]', Tussenprodukt bestemd voor verwerking bij . . . (naam en adres van het bedrijf) (artikel 7, lid 2, sub B) van Verordening (EEG) nr. 262/79)' ;  Section 106 : 1 . The closing date for the submission of tenders in response to the individual invitation to tender under which the butter was sold ; 2. The weight of butter used to produce the quantity of concentrated butter or an intermediate product indicated in Section 103 ; 3 . The type of incorporation carried out, using one of the following expressions, as appropriate : (a) for concentrated butter obtained in accordance with Annex I (V) to Regulation (EEC) No 262/79, or an intermediate product, intended for processing into products falling within subheadings 17.04 D II, 18.06 C II b) 2, 3 or 4, 18.06 D II a) or b), heading No 19.08 or subheading 19.02 B II b) of the Common Customs Tariff : 'product 17.04, 18.06, 19.02, 19.08 (monoglycerides, tocopherols/ enanthic acid)' or 'product 17.04, 18.06 19.02, 19.08 (monogly ­ cerides, tocopherols/stigmasterol)' ; (b) for concentrated butter of an intermediate product intended for processing into raw dough falling within subheading 19.02 B II b) or into products falling within subheadings 17.04 D II , 18.06 C II b) 2, 3 or 4, 18.06 D II a) or b) or heading No 19.08 of the Common Customs Tariff :  'product 17.04, 18.06, 19.02, 19.08 (vanilla/enanthic acid)' or 'product 17.04, 18.06, 19.02, 19.08 (vanilla/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I (I) to Regulation (EEC) No 262/79,  'product 17.04, 18.06, 19.02, 19.08 (carotene/enanthic acid)' or 'product 17.04, 18.06, 19.02, 19.08 (carotene/stigmasterol)', in the case of products resulting from incorporation as speci ­ fied in Annex I (II) to Regulation (EEC) No 262/79,  'product 17.04, 18.06, 19.02, 19.08 (sugar/enanthic acid)' or 'product 17.04, 18.06, 19.02, 19.08 (sugar/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I (III) to Regulation (EEC) No 262/79,  'product 17.04, 18.06, 19.02, 19.08 (skimmed-milk powder, sugar/enanthic acid)' or 'product 17.04, 18.06, 19.02, 19.08 (skimmed-milk powder, sugar/stigmasterol)', in the case of products resulting from incorporation as specified in Annex I (IV) to Regulation (EEC) No 262/79 ; (c) for concentrated butter or an intermediate product intended for processing into products falling within heading No 18.06 or No 21.07 :  'product 18.06, 21.07 (vanilla/sitosterol', in the case of products resulting from incorporation as specified in Annex II (I) to Regulation (EEC) No 262/79,  'product 18.06, 21.07 (carotene/sitosterol)', in the case of products resulting from incorporation as specified in Annex II (II) to Regulation (EEC) No 262/79,  'product 18.06, 21.07 (sugar/sitosterol)', in the case of products resulting from incorporation as specified in Annex II (III) to Regulation (EEC) No 262/79 ; 7. 8 . 84 Official Journal of the European Communities No L 210/ 13 (d) for concetrated butter or an intermediate product intended for processing into products falling within headings No 1 6.04 or No 16.05 : r- 'product 16.04, 16.05 (carotene/enanthic acid or stigmasterol)' in the case of products resulting from incorporation as speci ­ fied in Annex III (I) to Regulation (EEC) No 262/79,  'product 16.04, 16.05 (spice aroma/enanthic acid or stigma ­ sterol)', in the case of products resulting from incorporation as specified in Annex III (II) to Regulation (EEC) No 262/79,  'product 16.04, 16.05 (thymol, eugenol or capsicin/enanthic acid or stigmasterol)', in the case of products resulting from incorporation as referred to in Annex III (III) to Regulation (EEC) No 262/79 ; B. Butter for direct processing into pastry products, ice cream and other foodstuffs :  Section 104 : 'Butter for processing (Article 10 (2) of Regulation (EEC) No 262/79), 'SmÃ ¸r til forarbejdning [artikel 1 0, stk . 2 i forordning (EÃF) nr. 262/79] , 'Butter zur Verarbeitung [Artikel 10 Absatz 2 der Verordnung (EWG) Nr. 262/79V, 'Beurre destine a la transformation [article 10 paragraphe 2 du rÃ ¨glement (CEE) n ° 262/79]', 'Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ±Ã 3Ã Ã ¿ 10 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹3. 262/79)', Burro destinato alla trasformazione [articolo 10, paragrafo 2, del regola ­ mento (CEE) n. 262/79]\ Boter bestemd voor verwerking (artikel 10, lid 2, van Verordening (EEG) nr. 262/79)',  Section 106 : 1 . the closing date for the submission of tenders in response to the indivi ­ dual invitation to tender under which the butter was sold ; 2.  for butter intended for processing into products falling within heading No 19.08 , and subheadings 17.04 D II, 18.06 C II b) 2, 3, and 4, 1 8.06 D II a) and b) of the Common Customs Tariff, 'formula A',  for butter intended for processing into products falling within subheadings 18.06 B or 18.06 D or within heading No 21.07 of the Common Customs Tariff, ' formula B',  for butter intended for processing into raw dough falling within subheading 19.02 B II b) of the Common Customs Tariff, 'formula C\  for butter intended for processing into products falling within headings No 16.04 and No 16.05 of the Common Customs Tariff, 'formula D','